DETAILED ACTION
Status of Claims
This communication is in response to the application’s response filed on February 9, 2022.
Claims 1-3, 5-11, 13-17, 19-20, and 23-25 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-3, 5-11, 13-17, 19-20, and 23-25 filed on February 9, 2022 are entered and allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, … the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
Claim 1 recites “A method, comprising: receiving, by a host computing device that provides a blockchain application programming interface (API), a registration request from a loyalty wallet executed on a client device for access to a loyalty point network, wherein the registration request comprises a public key generated by the loyalty wallet of the client device and a signature signed by the loyalty wallet, the public key is associated with a first customer account, wherein the loyalty point network restricts access to a blockchain network for a plurality of authorized devices and a plurality of loyalty partner websites; validating, by the host computing device, the signature of the registration request for access to the loyalty point network in response to receiving the registration request from the loyalty wallet, the validation comprises performing a cryptographic operation on the registration request using the public key; generating, by the host computing device, a registration proposal for the loyalty wallet executed on the client device; writing, by the host computing device, the registration proposal to the blockchain network, wherein the blockchain network comprises a plurality of consensus participant devices that maintain a distributed database, and the client device is authorized to access the loyalty point network in response to the registration proposal being written to the blockchain network; receiving, by the host computing device, a request to transfer an amount of loyalty points from the first customer account associated with the client device to a second customer account in the loyalty point network, wherein the request to transfer comprises the signature signed by the loyalty wallet; validating, by the host computing device, the signature of the request to transfer by performing the cryptographic operation on the request to transfer using the public key associated with the first customer account; writing, by the host computing device, a proposal to the blockchain network, wherein the proposal comprises a first blockchain address for the first customer account in which the first blockchain address corresponds to the public key, a second blockchain address for the second customer account, and the amount of loyalty points, wherein writing the proposal to the blockchain network updates an account balance of the first customer account in the loyalty point network, receiving, by the host computing device, a point adjustment request from a loyalty partner website of the plurality of loyalty partner websites authorized for the loyalty point network, the point adjustment request comprising the first customer account for the client device; and executing, by the host computing device, a smart contract of the blockchain network to adjust the account balance of the first customer account based at least in part on the point adjustment request from the loyalty partner website.”
Blockchain-based loyalty point system is well known in the art before the effective filing date of the application as evidenced by the multiple cited references in the current prosecution. It is also well known that a loyalty wallet executed on a client device for access to a loyalty point network.
International Patent Application Publication No. WO 2017/136956 A1 (“Ortiz”) discloses the methods and systems for digital reward processing. Ortiz teaches receiving, by a host computing device that provides a blockchain application programming interface (API), a registration request from a loyalty wallet executed on a client device for access to a loyalty point network,..., wherein the loyalty point network restricts access to a blockchain network for a plurality of authorized devices, and the blockchain network operates to store and process a plurality of transactions for the plurality of authorized devices; validating, by the host computing device, a signature of the registration request for access to the loyalty point network in response to receiving the registration request from the loyalty wallet, the validation comprises performing a cryptographic operation on at least a portion of the registration request using the public key; generating, by the host computing device, a registration proposal for the loyalty wallet executed on the client device in response to the validation of the registration request; writing, by the host computing device, the registration proposal to a first block in the blockchain network, wherein the blockchain network comprises a plurality of consensus participant devices that maintain a distributed database, and the client device is authorized to access the loyalty point network in response to the registration proposal being written to the first block of the blockchain network; receiving, by the host computing device, a request to transfer an amount of loyalty points from a first customer account associated with the client device to a second customer account in the loyalty point network, wherein the request to transfer is received in an instance in which the registration proposal has been written to the blockchain network; validating, by the host computing device, the signature of the request to transfer by performing the cryptographic operation on at least a portion of the request to transfer using the public key associated with the first customer account; and writing, by the host computing device, a proposal to a second block of the blockchain network, wherein the proposal comprises [a first blockchain address for] the first customer account [in which the first blockchain address corresponds to the public key, a second blockchain address for] the second customer account, and the amount of loyalty points, wherein writing the proposal to the second block of the blockchain network that updates an account balance of the first customer account in the loyalty point network. 
US Patent Application Publication No. 2016/0379213 (“Isaacson”) discloses the system and method for providing a browser API for managing product purchases. Isaacson teaches ...writing, by the host computing device, a proposal to a second block of the blockchain network, wherein the proposal is provided as a second input to the blockchain network, and the proposal comprises a first blockchain address for the first customer account in which the first blockchain address corresponds to the public key, a second blockchain address for the second customer account, and the amount of loyalty points, wherein transmitting the proposal to the plurality of consensus participant devices of the blockchain network comprises writing the proposal to the second block of the blockchain network that updates an account balance of the first customer account in the loyalty point network.
US Patent Application Publication No. 2002/0178354 (“Ogg”) discloses the secured centralized public key infrastructure. Ogg teaches ...wherein the registration request comprises a public key generated by the loyalty wallet of the client device. 
The cited references, alone or in combination, do not teach the specific combinations of the method for a blockchain-based loyalty point system as recited in the claims.
The other independent claims 9 and 17 are significantly similar to claim 1. As such, claims 9 and 17  are also allowed. The dependent claims are also allowed for the reasons described above.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                        
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685